Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5-10, 14, 16-21, 26-27, 29, and 31-40 are pending.
Claims 1, 10, 20, and 29 are independent and are different.  
Claims 31-32 depend from 1; Claim 33 depends from 10; Claim 34 depend from 20; Claims 35-40 depend from 29.  
An After Final Response was filed on 2/28/2022 which has been entered.
Claims are not amended except for an informality in Claim 40.
This Application was published as 2020/0258518.
Apparent priority: February 2019.

The instant Application is a parent to applications 16/785,950, 16/785,930, 16/785,856, 16/785,918, and 16/881,090.  It is also related to 16/785,202.  A double patenting rejection over the 5 child applications is not present.
There are references to “modules” in the Claims which are defined in terms of their structure and are NOT interpreted under 35 U.S.C. 112(f) Claim Interpretation.

Applicant’s arguments are persuasive.
Pending Claims are allowed.

Response to Amendments
Objection to Claim 40 is withdrawn in view of the amendment to this Claim.
Objection to the Drawings is withdrawn in view of the arguments by the Applicant.
Allowable Subject Matter
Pending Claims 1, 5-10, 14, 16-21, 26-27, 29, and 31-40 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the feature of “blocking device is configured to be installed in a listening device by cutting a communication path between a microphone of the listening device and a processor of the listening device and inserting the blocking device into one or more severed portions of the communication path” of Claim 1 and similar features in the other independent Claims when considered in the context of each independent Claim as a whole and including all the other limitations that set the scene for this feature and provide meaning to it, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Close Art of Record
The closest identified pieces of art are Mai (U.S. 10002259) and Mai (U.S. 

The Final Rejection indicated that “cutting” in the Claims was suggested by the “insertion” in Figure 11 of Mai (II) as described in [0124]-[0125] of this reference:

    PNG
    media_image1.png
    755
    247
    media_image1.png
    Greyscale


Applicant responded:

    PNG
    media_image2.png
    257
    655
    media_image2.png
    Greyscale

Response 11.
In particular, Applicant provided that Mai (II) does not “physically cut the communication path between a microphone of the listening device and a processor of the listening device.”:

    PNG
    media_image3.png
    358
    650
    media_image3.png
    Greyscale

Response 12.
	Applicant’s arguments are persuasive and overcome the cited Mai (II).
Independent Claims
The “cutting” / “severing” language appears to find support in the embodiment shown in Figure 1 and to paragraphs [0171]-1074] of the published Application.
Claim 1:
1. A blocking device, wherein the blocking device is configured to be installed in a listening device by cutting a communication path between a microphone of the listening device and a processor of the listening device and inserting the blocking device into one or more severed portions of the communication path, comprising: 
intercept circuitry configured to
prevent first environmental audio from being transmitted from the microphone to the processor by disrupting the communication path;
cease disrupting the communication path between the microphone and the processor based on determining whether the first environmental audio comprises an audio trigger; 
resume disrupting the communication path between the microphone and the processor; 
listening circuitry configured to determine, using the microphone, whether the first environmental audio comprises the audio trigger; 
output circuitry configured to allow, based on the audio trigger, second environmental audio to be received by the processor; and 
an indicator configured to provide an indication of when the communication path is being disrupted.

Claim 10:
10. A first computing device, wherein the first computing device is configured to be installed in a second computing device by cutting a communication path between a second microphone of the second computing device and a second processor of the second computing device and inserting the first computing device into one or more severed portions of the communication path, comprising: 
a first microphone; 
one or more first processors; and 
memory storing instructions that, when executed by the one or more first processors, cause the first computing device to:  
intercept one or more first sounds between the second microphone and the second processor; 
prevent one or more first signals associated with the one or more first sounds from being transmitted from the second microphone to the second processor by disrupting the communication path; 
provide an indication that the communication path between the second microphone and the second processor is disrupted;
detect, using the first microphone, one or more second sounds; 
determine that the one or more second sounds are associated with an audio trigger; 
based on a determination that the one or more second sounds are associated with the audio trigger: 
cease disrupting the communication path between the second microphone and the second device; 
disable the indication that the communication path between the second microphone and the second processor is disrupted;
allow one or more second signals associated with one or more third sounds to be received by the second processor via the second microphone; 
resume disrupting the communication path between the second microphone and the second processor; and 
re-enable the indication that the communication path between the second microphone and the second processor is disrupted.

Claim 20:
20. A system comprising: 
a first computing device comprising: 
a first microphone; 
one or more first processors; and 
first memory storing instructions that, when executed by the one or more first processors, cause the first computing device to receive audio content via the first microphone; and 
a second computing device, wherein the second computing device is configured to be installed in the first computing device by cutting a communication path between the first microphone and the one or more first processors and inserting the second computing device into one or more severed portions of the communication path, the second computing device comprising: 
a second microphone; 
one or more second processors; and 
second memory storing instructions that, when executed by the one or more second processors, cause the second computing device to:
intercept first signals from the first microphone to the one or more first processors; 
prevent the first signals from being received by the one or more first processors by disrupting the communication path;
provide an indication that the communication path between the first microphone and the one or more first processors is disrupted;
based on detecting the audio trigger:
cease disrupting the communication path between the first microphone and the one or more first processors;
disable the indication that the communication path between the first microphone and the one or more first processors is disrupted;
permit the one or more first processors to receive one or more third sounds from the first microphone;
resume disrupting the communication path between the first
microphone and the one or more first processors; and
re-enable the indication that the communication path between the first microphone and the one or more first processors is disrupted.
Claim 29:
29. A method comprising:
intercepting, by a blocking device configured to be installed in a listening device by cutting a communication path between a microphone of the listening device and a processor of the listening device and inserting the blocking device into one or more severed portion of the communication path, first communications between the microphone and the processor; 
preventing, by the blocking device, all signals corresponding to the first communication from being received by the processor by disrupting the communication path;  
providing an indication that the communication path is disrupted;
intercepting, by the blocking device, second communication between the microphone and the processor;
determining, by the blocking device, whether the second communications are associated with the audio trigger;
based on a determination that the second communications are associated with the audio trigger:
	causing, by the blocking device, disrupting the communication path;
	disabling the indication that the communication path is disrupted;
permitting, by the blocking device, one or more signals associated with third communications to be received for processing by the processor for listening device;
	resuming disrupting, by the blocking device, the communication path; and 
	re-enabling the indication that the communication path is disrupted.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Notes: The specification has two types of “indicator”: “ending indicator” and “initial indicator.”  See [0111] and [0145].  The “ending indicator” indicates the end of the “pass-through mode” and the start of the “blocking mode.”  Thus, the “indicator” of the Claims appears to refer to the “ending indicator.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fariba Sirjani/
Primary Examiner, Art Unit 2659